DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	One (1) replacement sheet of drawings was filed on January 31, 2022 and has been accepted by the examiner.
Response to Amendment
	Applicant’s Amendment filed January 31, 2022 has been fully considered and entered.
Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive.
Applicant argues that Harrison does not disclose or even contemplate having a plug that would be complimentary to the interior shape of a compression member.  
Harrison et al. discloses elastomeric grommet (16; see Figures 1 and 2; see paragraphs 30 and 38) which forms a compression member.  The elastomeric grommet is (16) engages the plug (22; see paragraph 30 and Figure 2), and the plug (22) has a cylindrical shape that is complementary to the interior shape of the elastomeric grommet compression member (16).  The examiner notes that the Office action points to the grommet (16) as corresponding to the claimed compression member.
Applicant argues that Drouard does not disclose a plug.
Harrison is relied upon to disclose or teach the plug (22).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the at least one compression member” in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 4, 5, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison et al. (US 2007/0025677).
Regarding claims 1, 2, 4, 5, 10 and 11; Harrison et al. discloses a cable entry sealing system (see Figures 1 and 2) and a sealing and shielding member (22) for a cable entry sealing system, the system comprising: 
a housing (adapter body 12 is a housing), having a first housing end (first axial end 30) and a second housing end (second axial end 32; see Figures 1 and 2; see paragraph 32); 
a sealing and shielding member (plug 22 is a sealing and shielding member; see paragraph 30; see Figures 1, annotated below) having a portion insertable into the housing (12), the sealing and shielding member (22) comprising: 
a plug portion (plug portion; see Figure 1, annotated below), 
a medial sealing portion (medial sealing portion; see Figure 1, annotated below), extending from the plug portion, the medial sealing portion including 
a first raised edge (first raised edge; see Figure 1, annotated below), 
a lip sealing portion (lip sealing portion; see Figure 1, annotated below) extending outwardly from the first raised edge, and 
a medial body section (medial body section; see Figure 1, annotated below) having a second raised edge, and 
an end sealing portion (end sealing portion; see Figure 1, annotated below), extending from the medial sealing portion, and 
at least one compression member (grommet 16, washer 18, and/or bolt portion 20) coupled to the end sealing portion (see Figure 2), 
wherein the sealing and shielding member (22) comprises an outer shape that is complimentary to the interior shape of the at least one compression member (elastomeric grommet 16 is a compression member, and the plug 22 is engaged by the grommet device 16, wherein the plug has a cylindrical shape that is complimentary to the interior shape of the grommet 16; see Figure 2 and paragraphs 30 and 38); 
wherein the sealing and shielding member (22) prevents contamination into the cable entry sealing system and distortion of the at least one compression member (16, 18, 20; see paragraph 30; see Figure 1 and Figure 2);
further comprising an internal sealing member (grommet 16; see Figures 1 and 2; see paragraphs 37 and 38), insertable into the second housing end (32), having an inner diameter, and wherein the internal sealing member (16) is configured to house the plug portion (see Figures 1 and 2; see Figure 1, annotated below);
a telecommunication enclosure (64; see Figures 9a and 9b) comprising a base (the base is pictured in Figures 9a and 9b, wherein cable attachment are inserted into protrusions of the base) having a least one port (the openings of the cable attachments 10 illustrated in the base of the telecommunication enclosures 64 in Figures 9a and 9b are ports) disposed therein;
wherein the housing further (12) comprises a securing zone (36; see Figures 1 and 2; see paragraphs 32 and 33) adjacent to the first housing end (30); and
wherein the securing zone (36) includes a plurality of locking elements (threads) that protrude from opposite sides of the housing (12; see Figures 1 and 2; see paragraphs 32 and 33). 


    PNG
    media_image1.png
    507
    966
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Drouard (US 2011/0033157 A1) in view of Harrison et al. (US 2007/0025677).
Regarding claims 1-8, 10, and 11; Drouard discloses a telecommunications enclosure (terminal closure 400 in Figures 7A and 7B; or optical network terminal 500 in Figure 7C) and a cable entry sealing system (inlet device 100; see Figures 1-7), comprising: 
a base (base 410 in Figures 7A and 7B, wherein the cable entry 100 extends therefrom; the base in Figure 7C, which is not labeled, has the cable entry 100 extending therefrom) having at least one port (420 in Figures 7A and 7B; the port is not labeled in Figure 7C, but is inherently present as the opening in which 100 is inserted);
a cable entry sealing system (100) insertable into the at least one port (see Figures 7A, 7B and 7C), comprising:
a housing (housing 110; see Figure 1A; see paragraph 31), having a first housing end (first end 111) and a second housing end (second end 112); and 
at least one compression member (clamping nut 150 and/or cable securing device 160 form at least one compression member; see paragraph 31) coupled to the cable (50; see Figure 1C);
an internal sealing member (140; see Figure 1A and paragraph 31), insertable into the second housing end (112), having an inner diameter, and wherein the internal sealing member (140) is configured to house a cable (50; see paragraph 39 and Figure 1C).
wherein the housing (110) further comprises a compressible portion (compressible portion 115; see Figures 1A and 2A; see paragraphs 38 and 39) at the second housing end (112);
wherein the housing further comprises a securing zone (securing zone 130) adjacent to the first housing end (112);
wherein the securing zone (securing zone 130; see Figures 2A and paragraph 35) includes a plurality of locking elements (locking elements 132; see Figure 2A and paragraph 35) which protrude from opposite sides of the housing (110);
wherein the at least one compression member (clamping nut 150; see paragraph 31) comprises a clamping nut; and
wherein the at least one compression member (cable securing device 160; see paragraph 31) comprises a cable securing device.  
Drouard does not disclose a sealing and shielding member having a portion insertable into the housing, the sealing and shielding member comprising: 
a plug portion, 
a medial sealing portion, extending from the plug portion, the medial sealing portion including a first raised edge, a lip sealing portion extending outwardly from the first raised edge, and a medial body section having a second raised edge, and 
an end sealing portion, extending from the medial sealing portion,
wherein the least one compression member is coupled to the end sealing portion, 
wherein the sealing and shielding member prevents contamination into the cable entry sealing system and distortion of the at least one compression member;
wherein the internal sealing member is configure to house the plug portion; and 
wherein the lip sealing portion comprises an outer surface, which is complimentary to an internal inclined wall portion of the cable securing device.  
Harrison teaches that a sealing and shielding member (plug 22; see Figures 1 and 2) may optically be placed inside of a cable entry sealing system (10) in place of a cable such that the sealing and shielding member (22) is engaged by the cable entry sealing system (110) or prevent ingress of water, dirt, moisture, infestation, and other undesirable matter into a closure (see paragraph 30), wherein the  sealing and shielding member (plug 22 is a sealing and shielding member; see paragraph 30; see Figures 1, annotated below) has a portion insertable into a housing (12), the sealing and shielding member (22) comprising: 
a plug portion (plug portion; see Figure 1, annotated below), 
a medial sealing portion (medial sealing portion; see Figure 1, annotated below), extending from the plug portion, the medial sealing portion including 
a first raised edge (first raised edge; see Figure 1, annotated below), 
a lip sealing portion (lip sealing portion; see Figure 1, annotated below) extending outwardly from the first raised edge, and 
a medial body section (medial body section; see Figure 1, annotated below) having a second raised edge, and 
an end sealing portion (end sealing portion; see Figure 1, annotated below), extending from the medial sealing portion.

    PNG
    media_image1.png
    507
    966
    media_image1.png
    Greyscale

Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a sealing and shielding member having the features taught by Harrison and sized to take the place of a cable (50 of Drouard), having a diameter to match the cable so that the cable entry sealing system (100) of Drouard engages the shielding and shielding member in place of the cable (50) in the cable entry sealing system for the purpose of prevent ingress of water, dirt, moisture, infestation, and other undesirable matter into a closure when a cable is not connected thereto, and thus to incorporate a sealing and shielding member comprising:
a plug portion, 
a medial sealing portion, extending from the plug portion, the medial sealing portion including a first raised edge, a lip sealing portion extending outwardly from the first raised edge, and a medial body section having a second raised edge, and 
an end sealing portion, extending from the medial sealing portion,
wherein the least one compression member (150 or 160) is coupled to the end sealing portion (an end sealing portion of plug 22 provided with a diameter to match that of the cable, wherein 150 and 160 engage the cable and that would engage the plug; see Figure 1C of Drouard), 
wherein the sealing and shielding member prevents contamination into the cable entry sealing system and distortion of the at least one compression member;
wherein the internal sealing member (140) is configured to house the plug portion (140 is configured to house the cable and would therefore be configured to house a plug of the same diameter; see Figure 1C of Drouard); and 
wherein the lip sealing portion comprises an outer surface, which is complimentary to an internal inclined wall portion of the cable securing device for the purpose of providing a sealing arrangement, since the plug is intended to seal the cable entry system,
since both the cable entry system and sealing and shielding member were known in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874